Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 04-cr-60046-BB

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 RAYMOND BOHNING,

        Defendant.
 _________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Raymond Bohning’s Formal Petition

 Seeking “Compassionate Release” in Wake of COVID-19 All upon Modification Remedies Set

 Forth under Title 18 USC § 3582(c)(1)(A) and § 4205(g) with Consideration for “Extraordinary

 and Compelling” Issues Surrounding Risk/Vulnerability, ECF No. [133] (“Motion”). The

 Government filed a Response in Opposition to the Motion, ECF No. [136] (“Response”), to which

 Defendant did not file a reply. The Court has reviewed the Motion, the Response, the record in

 this case, the applicable law, and is otherwise fully advised. For the reasons set forth below, the

 Motion is denied.

        I.      BACKGROUND

        On November 15, 2007, Defendant was sentenced to 240 months’ imprisonment followed

 by supervised release for life, fined $100,000 and ordered to pay restitution in the amount of $4,950

 following his convictions for sexual exploitation of a minor in violation of 18 U.S.C. § 2251(a)

 (Count 1), enticement of a minor to engage in sexual activity in violation of 18 U.S.C. § 2422(b)

 (Count 4), possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B) (Count 7),
Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 2 of 9
                                                                           Case No. 04-cr-60046-BB


 and distribution of child pornography in violation of 18 U.S.C. § 2252A(a)(6)(C) (Count 10). ECF

 No. [73]. His sentence as to each count is to be served concurrently. Defendant is currently housed

 at FCI Seagoville, Texas with an anticipated release date of February 19, 2022. ECF No. [136].

        On June 2, 2020, Defendant filed the instant Motion requesting that the Court grant him

 compassionate release in light of the current coronavirus (“COVID-19”) pandemic and his

 underlying medical conditions. In particular, Defendant represents that he is a 73 years old

 “chronic care” patient with high cholesterol, he is a “carcinoma survivor with a history [of]

 dermatological anomalies” that “call[] into question a potentially weakened immune system,” he

 has “hip and spine issues” and “is due of [sic] cataract surgery,” he suffers form a form of Gout,

 and he has lung scarring from “chemical pneumonia.” ECF No. [133] at 6. If released, Defendant

 intends to live in Colorado Springs, Colorado. Id. at 5. The Government opposes Defendant’s

 request for early release. ECF No. [136].

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 more than 4,280,000 confirmed cases and over 147,000 reported deaths as of July 28, 2020.1 The

 COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.

 In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

 health precautions available to the general public, such as social distancing.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

 institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated July 28, 2020).

                                                   2
Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 3 of 9
                                                                           Case No. 04-cr-60046-BB


 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and which should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

 Attorney General has made an express finding that extant emergency conditions are materially

 affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate

 transfers to home confinement of all appropriate inmates at the specifically named facilities, and

 other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

 Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

 established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

 for home confinement, while emphasizing the importance of protecting the public from individuals

 who may pose a danger to society, and recognizing the need to prevent over-burdening law

 enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

 verification that those prisoners will follow the laws when they are released . . . and that they will

 not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

 Memorandum also stresses the need for careful individualized determinations regarding the

 propriety of releasing any given inmate and does not encourage indiscriminate release. Id. at 3.

        II.     DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been

 imposed.’” United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25,

 2020) (quoting 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.


                                                   3
Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 4 of 9
                                                                          Case No. 04-cr-60046-BB


        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—

        (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction . . . .

                ....


                                                  4
Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 5 of 9
                                                                            Case No. 04-cr-60046-BB


        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United


                                                   5
Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 6 of 9
                                                                            Case No. 04-cr-60046-BB


 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).

        The Motion requests that Defendant be released due to his underlying medical conditions.

 The Government opposes, arguing that Defendant has not exhausted his administrative remedies,

 the BOP has modified its operating procedures in order to effectively respond to the COVID-19

 pandemic, Defendant’s inmate disciplinary record reflects that he was sanctioned for possessing

 pornographic materials, the § 3553(a) factors do not weigh in his favor, Defendant is a danger to

 the community, and no “extraordinary and compelling” reasons exist to support his release. ECF

 No. [136]. Upon review and consideration, the Court concludes that Defendant does not present

 circumstances warranting a sentence reduction and early release.

        For purpose of analysis, Defendant has satisfied the first inquiry in the section 3582

 analysis, administrative exhaustion. Over thirty days have lapsed since the Warden denied

 Defendant’s petition for a reduction in sentence on April 10, 2020. ECF No. [136-2]. Nonetheless,

 as explained below, Defendant fails to demonstrate that the applicable § 3553(a) factors weigh in

 favor of a sentence modification or that extraordinary and compelling circumstances exist.

        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, the Court concluded that a term of imprisonment of 240 months was



                                                   6
Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 7 of 9
                                                                           Case No. 04-cr-60046-BB


 appropriate in this case in light of these § 3553(a) considerations. To date, Defendant has served

 the majority of that sentence. However, aside from Defendant’s alleged medical history, which is

 not supported by medical documentation, Defendant has not shown further bases to persuade the

 Court that the sentence imposed should be modified based upon the factors set forth in § 3553(a).

 See United States v. Post, No. 15-cr-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr. 29, 2020)

 (noting “that much of the information that [the defendant] provide[d] in his Motion was before the

 Court at the time of his sentencing,” and the Court imposed an appropriate sentence considering

 this information); United States v. Zamor, No. 17-20353-CR, 2020 WL 2062346, at *2 (S.D. Fla.

 Apr. 29, 2020) (“Crucially, [the defendant] has completed less than 40% of this sentence, and the

 applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his] release after serving less than half

 of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-cr-20774, 2020 WL 2050434, at

 *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the sentencing factors, “the Court’s analysis

 is virtually unchanged from thirteen years ago.”).

        Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant

 contends that his age and health circumstances place him at an increased risk of contracting

 COVID-19. CDC guidance indicates that individuals with the following health conditions are at a

 higher risk of contracting severe illness due to COVID-19: people with moderate to severe asthma,

 people with chronic lung disease, people with diabetes, people with serious heart conditions,

 people with chronic kidney disease, people with severe obesity, people with chronic liver disease,

 people who are immunocompromised, people over the age of sixty five, and people who live in a

 nursing home or long-term care facility.2 Although Defendant is in his early seventies and had a


 2
   People of Any Age with Underlying Medical Conditions, Centers for Disease Control and
 Prevention,    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 medical-conditions.html (last updated July 17, 2020).

                                                   7
Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 8 of 9
                                                                          Case No. 04-cr-60046-BB


 carcinoma on his nose that was treated and resolved in 2015, he is also listed as a stable Chronic

 Care – care level 2 inmate. ECF No. [136] at 10-11. He does not allege that any present ailment is

 terminal or that any of his conditions substantially diminish his ability to provide self-care within

 the correctional facility environment. He likewise fails to provide medical documentation

 describing the extent and severity of his alleged conditions, and he fails to show that any of his

 treatments are inadequate to care for his medical needs.

        The Court is sympathetic to Defendant’s health condition and his concerns regarding

 COVID-19 outbreaks in prison facilities. Indeed, the BOP website indicates that at FCI Seagoville

 where Defendant is incarcerated, there are presently 1290 active cases involving the virus, in which

 over 1276 inmates have tested positive.3 These figures are startling. However, Defendant does not

 allege that he has tested positive for COVID-19 or that he has been exposed to any individuals

 with COVID-19. Nor does he allege that his health conditions are deteriorating. Defendant also

 does not persuade the Court that current procedures in place or resources available at FCI

 Seagoville are insufficient to protect him and other at-risk individuals. Moreover, “the BOP

 Director has not found COVID-19 alone to be a basis for compassionate release.” United States v.

 Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing

 United States v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25,

 2020) (“General concerns about possible exposure to COVID-19 do not meet the criteria for

 extraordinary and compelling reasons for a reduction in sentence set forth in the Sentencing

 Commission’s policy statement on compassionate release, U.S.S.G. § 1B1.13.”)); see also United

 States v. Kelly, No. 2:03-cr-126-FtM-29, 2020 WL 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The



 3
  COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited July
 28, 2020).

                                                  8
Case 0:04-cr-60046-BB Document 137 Entered on FLSD Docket 07/30/2020 Page 9 of 9
                                                                        Case No. 04-cr-60046-BB


 “defendant does not allege any extraordinary or compelling circumstances to support

 compassionate release.”). Therefore, Defendant has not met his burden that extraordinary and

 compelling reasons exist to support his request for compassionate release or sentence reduction.4

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [133], is

 DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on July 29, 2020.




                                                        ________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies furnished to:

 Counsel of record


 Raymond Bohning
 76769-004
 Seagoville
 Federal Correctional Institution
 Inmate Mail/Parcels
 Post Office Box 9000
 Seagoville, TX 75159




 4
  Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
 warranting his release to home confinement, the Court does not need to address the final
 consideration of whether Defendant poses a danger to the safety of others or to the community
 under to § 3142(g).
                                                 9
